Electronically Filed
                                                      Supreme Court
                                                      30739
                                                      15-OCT-2010
                                                      08:34 AM

                             NO. 30739

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                NELLIE E. LAIRD-WOODS, Petitioner,

                                vs.

         JEFFREY T. KUWADA, Clerk of the County of Maui,
                  and DENNIS MATEO, Respondents.


                        ORIGINAL PROCEEDING

                              ORDER
     (By: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ.
    and Circuit Judge Perkins, assigned by reason of vacancy)

           Upon consideration of petitioner Nellie E. Laird-Woods’

petition for a writ of mandamus, it appears that deciding the

merits of petitioner’s objection to the nomination papers of

Dennis Mateo was within the discretion of respondent Maui County

Clerk.   Petitioner can appeal from the judgment denying her

petition for a writ of mandamus entered in S.P. No. 10-1-0058 and

petitioner can file a declaratory action or a quo warranto

petition in the circuit court if respondent Dennis Mateo is

elected in the November 2, 2010 special election.    Therefore,

petitioner is not entitled to mandamus relief against respondent

Maui County Clerk.   See HRS § 12-8(d) and (e) (1993); HRS § 602-

5(3) (Supp. 2009) (The supreme court has jurisdiction and power

to issue writs of mandamus directed to public officers to compel
them to fulfill the duties of their offices.); Barnett v.

Broderick, 84 Hawai#i 109, 111, 929 P.2d 1359, 1361 (1996)

(Mandamus relief is available to compel an official to perform a

duty allegedly owed to an individual only if the individual’s

claim is clear and certain, the official’s duty is ministerial

and so plainly prescribed as to be free from doubt, and no other

remedy is available.); Salling v. Moon, 76 Hawai#i 273, 274 n. 3,

874 P.2d 1098, 1099 n.3 (1994) (“A duty is ministerial where the

law prescribes and defines the duty to be performed with such

precision and certainty as to leave nothing to the exercise of

discretion and judgment.”).

           It further appears that mandamus does not lie against

respondent Dennis Mateo inasmuch HRS § 602-5(3) authorizes

mandamus against public officers and petitioner seeks mandamus

against respondent Mateo as a candidate for the Maui County

Council.   Accordingly,

           IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied as to respondent Maui County Clerk and

dismissed as to respondent Mateo.

           DATED:   Honolulu, Hawai#i, October 15, 2010.



                                /s/   Mark E. Recktenwald

                                /s/   Paula A. Nakayama

                                /s/   Simeon R. Acoba, Jr.

                                /s/   James E. Duffy, Jr.

                                /s/   Richard K. Perkins



                                  2